                   Case 4:20-cv-40115 Document 1-6 Filed 09/08/20 Page 1 of 2

                                                    LAW OFFICE OF
                                      HECTOR E. PINEIRO, P.C.
                                                      807 MAIN STREET
                                               WORCESTER, MASSACHUSETTS 01610
HECTOR E. PINEmo                                        (508) 770-0600                        CORRESPONDENT
                                                                                               MARiA S. PINEIRO SOLER, L.L.M.
ROBERT A. SCOTT                                        FAX (508) 770-1300                      EDIFICIO PONCE DE LEON
                                                      hector@pineirolegal.com                  161 PONCE DE LEON AVE., SUITE 302
NANCY CRUZ DE PINEIRO                                                                          SAN JUAN, PUERTO RICO 00918
Business Manager
                                                                                               TEL: (787) 250·8304
                                                                                               FAX (787) 758-4236




                                                                                September 18, 2019

         By Certified Mail, Return Receipt Requested
         Receipt No. 7013-3020-0001-2794-7309

         Susan M. Ledoux, City Clerk
         City of Worcester
         City Hall, Room 309
         455 Main Street
         Worcester, MA 01608

         By Certified Mail, Return Receipt Requested
         Receipt No. 7013-3020-0001-2794-7316

         The Honorable Edward M. Augustus, Jr., City Manager
         City of Worcester
         City Hall, Room 309
         455 Main Street
         Worcester, MA 01608

         Re:       Notice & Presentment per the Massachusetts Tort Claims Act Chapter 258.
                   Date of incident: 9/25/2017
                   Lindsey M. Beshai, mother o

         Dear Madam Clerk and Mr. City Manager:

                 I write to give you notice and presentment pursuant to M.G.L. c. 258, §4 as the
         responsible executives of your respective public employers of claims by the mother of
         ten-year old autistic boy who came in contact with two members of the Worcester police
         department. 1 The incident occurred at approximately 8:51 am pm on September 25,
         2017 in Worcester while her mother was transporting him to school. This incident
         resulted from negligent and grossly negligent misconduct by employees of the Worcester
         Police Department.


         1
          Autism is a disability characterized as a brain development disorder that results in impainnent in
         communication and social interaction. They often engage in restrictive and repetitive behavior. Often, their
         response to stress may be a melt-down, acting out, ritualistic behavior, inappropriate verbal statements, or
         other actions that may be viewed by some, mistakenly, as an indication of hostility, criminal intent or some
         other external form of behavior.

                                                               1
        Case 4:20-cv-40115 Document 1-6 Filed 09/08/20 Page 2 of 2




Susan Ledoux, City Clerk
The Honorable Edward M. Augustus, Jr.
Page four
September 18, 2019


        My client demands the statutory limit of compensation, -             in connection
with Jovone's inj uries and $100,000 for Ms. Beshai's injuries. As this letter of notice and
presentment pertains only to claims cognizable under Chapter 258, each claimant
reserves the right to pursue any and all claims not cognizable under the statute that may
lie against the City employees or any other party, including but not limited to state and
federal constitutional claims for deliberate indifference or other constitutional torts,
intentional torts, and for any actionable claims against any persons who for purposes of
chapter 258 may be determined not to have acted as public employees, or persons who
for any reason do not have or who forfeit immunity under the statute.

        Thank you for your attention to these matters.



                                                     Ve~
                                                     Hector E. Pineiro



cc (w/ encl):




                                             4
